Citation Nr: 1128166	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus (claimed as ringing in the left ear).

3.  Entitlement to service connection for multiple sclerosis.

4.  Entitlement to service connection for residuals of cold injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) on Nashville, Tennessee, that denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, residuals of cold injury to the feet, and multiple sclerosis.

In April 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he attributes to his exposure to acoustic trauma in military service.  In his written statements and oral testimony, he said that he served in an infantry unit as a rifleman during his four years of service and was exposed to noise from helicopters, machine guns, mortar rifles, and loud explosions.  

An August 2008 VA examination report includes diagnoses of bilateral sensorineural hearing loss and tinnitus.  According to the report, an audiologist noted the Veteran's exposure to acoustic trauma in service and that his tinnitus began approximately one to two years after discharge.  The VA audiologist said that the Veteran's hearing was within normal limits in service and opined that it was not likely that his currently diagnosed hearing loss was caused by military noise exposure.

However, in February 4, 2008 and April 1, 2010 signed statements, P.A.S., D.O., the Veteran's primary care physician, noted the Veteran's current hearing difficulty and reported noise exposure in service, and said that he "certainly believe[d] that this could be traced back to noise exposure" during active service.  In a March 8, 2011 signed statement, B.L., M.S., a private audiologist, said that she evaluated the Veteran who gave a history of excessive noise exposure in service.  According to B.L., the Veteran had bilateral high frequency hearing loss typical of a noise induced hearing loss that was likely as not caused by excessive noise exposure in military service.

The Veteran also seeks service connection for multiple sclerosis.  In his written statements and oral testimony, the Veteran indicates that he experienced a heat-related episode while serving in Panama in which he was airlifted to a hospital and treated for extreme heat exposure.  He said he had subsequent problems with heat and argues that, although the cause of multiple sclerosis is unclear, the heat-related event was the onset of the disease (see Board hearing transcript at pages 8-9).  The Veteran testified that he first experienced tingling in his feet in 1976 that worsened over time (Id. at 8).  He stated that he was first diagnosed with multiple sclerosis in approximately the late 1980s or early 1990s and that, in June 1990, a neuro ophthalmologist evaluated him for peripheral vision loss and diagnosed multiple sclerosis.  Service treatment records reflect that he was seen for heat cramps in November 1978.

According to a March 2004 signed statement from H.M., Jr., M.D., the Veteran's treating neurologist, the Veteran gave a history of initial neurological symtoms dated to 1991.  It was noted that, in 1990, the Veteran felt overheated and became weak, largely due to heatstroke but it was unclear if this was related to multiple sclerosis symtoms.  Findings and clinical history were consistent with a diagnosis of relapsing-remitting multiple sclerosis.

A July 2007 VA general medical examination report includes the Veteran's report of treatment for a heat stroke in Panama with persistent feelings of unsteadiness in heat since that time.  

In support of his claim, the Veteran points to Dr. P.A.S.' February 2008 and April 2010 statements noting the Veteran's reported loss of consciousness while serving in Panama and subsequent heat intolerance.  Dr. P.A.S. said the event  "does raise a legitimate concern that his heat injury was the inciting event relative to his multiple sclerosis"  Dr. P.A.S. acknowledged that the cause of multiple sclerosis was unknown but said that "certainly any sort of brain injury may begin the cellular changes that ultimately lead to multiple sclerosis years or decades later.  In Dr. P.A.S.' opinion, "it is very likely that [the Veteran's] current condition of [multiple sclerosis] is linked to his active service".

The Veteran submitted a June 24, 2010 signed statement from Dr. H.M., who noted the Veteran's report of difficulties while in Panama while in service when he apparently had an episode of loss of consciousness and perhaps heatstroke and believed he was relatively heat intolerant since that time.  According to Dr. H.M., multiple sclerosis was an infectious event that likely took place early in life in the teenage to early twenty years in a person who was genetically susceptible to develop the disorder.  Dr. H.M. did not believe that becoming overheated led to multiple sclerosis but commented that it could unmask symtoms.  According to Dr. H.M., the timeframe with regard to the Veteran's military service and some of the symtoms he experienced early in his life "could possibly" be related to multiple sclerosis.  

In an April 20, 2011 signed statement, S.F.H., M.D., Ph.D., a neurologist, noted the Veteran's reported episode of delirium and unsteadiness in Panama after which he suffered permanent left-sided paresthesiae and minor weakness, as well as heat-sensitive symtoms.  Dr. S.F.H. said that such heat sensitivity was a hallmark of multiple sclerosis and that "[t]he onset of his symtoms during military service is...a definite matter, and not one of conjecture, but certain".

The Veteran also seeks service connection for residuals of cold injury to his feet.  In his oral testimony and written statements, he indicates that, in 1976, he served in Germany for approximately 3 months during which his feet were wet, swollen, and spotted, that he thought was trench foot (see hearing transcript at page 15).  Then, the Veteran went to Alaska where he underwent approximately one month of ski instructor and survival training that exposed his feet to cold weather.  He said he lost his toe nails in 1977 but did not know if it was due to cold injury (Id. at 16).  Service treatment records show that in 1977 and 1979, the Veteran's left and right great toenails, respectively, were removed.  He was also treated for hallux valgus.

A September 2003 private medical record includes an impression of vertigo with sensory loss and symptoms consistent with Meniere's.  The July 2007 VA examination report indicates that the Veteran gave a history of developing trench foot due to significant rain while in Germany, with persistent sensation of coldness and numbness in his feet and said his great toenails were removed in service.  Diagnoses included bilateral immersion foot with great toe metatarsal phalangeal osteoarthritis.  

In his February 2008 and April 2010 statements, Dr. P.A.S., said that the Veteran reported having a cold weather injury with trench foot in Germany and cold weather training in Alaska and described symtoms consistent with trench foot.  According to Dr. P.A.S., "[t]here is no question that decreased sensation in the feet and toes could have been caused by one or several episodes of cold injury while serving in the military as an infantry soldier" (see April 1, 2010 statement).  Further, in a March 7, 2011 office record, M.S., D.P.M., noted that the Veteran reported having frost bite exposure and advised him to undergo a nerve biopsy.  Dr. M.S. said that "[d]ue to patient involvement with the military in the late 70's I highly suggest that it is more [likely than] not to be exposed to frost bite and to be service related".

The Board notes that the Veteran is capable and competent to describe and identify a sense of hearing loss and tinnitus, heat exhaustion, and a loss of sensation in his feet.  In light of his lay statements of experiencing acoustic trauma, heat exhaustion, cold and wet feet in service, and hearing loss and tinnitus, multiple sclerosis, and loss of sensation in his feet since service, and written statements from Drs. P.A.S., S.F.H., M.S., and H.M., and B.L., suggesting that military service may be related to the onset of the Veteran's claimed disabilities, as discussed in detail above, the Board believes that the Veteran should be afforded VA examinations to reconcile the divergent opinions and assess the nature and etiology of any bilateral hearing loss and tinnitus, multiple sclerosis, and cold injury to the feet found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Nashville, Tennessee, dated since October 2008 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Nashville, for the period from October 2008, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After the above development is completed, schedule the appellant for VA audiology and ear disease examinations to determine the etiology of any bilateral hearing loss and tinnitus found to be present.  The claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

The examiner should indicate whether there is a 50 percent probability or greater that any bilateral hearing loss or tinnitus, is related to service.  The examiner(s) should specifically address the discharge physical examination report, the Veteran's September 2008 written statement and April 2011 oral testimony, and Dr. P.A.S.'s February 4, 2008 and April 1, 2010 statements and private audiologist B.L.'s March 8, 2011 written opinion (each of which is summarized in this document).  The rationale for all opinions must be provided.

3. Then, schedule the Veteran for a VA neurological examination performed by a physician with requisite medical expertise to determine the etiology of multiple sclerosis (i.e., a neurologist).  The claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

The examiner should indicate whether there is a 50 percent probability or greater that any multiple sclerosis is related to service or had its clinical onset within seven years of active duty.  The examiner should specifically address the notations in the service records reflecting treatment for heat cramps in November 1978, the discharge physical examination report, the Veteran's September 2008 written statement and April 2011 oral testimony, Dr. P.A.S.'s February 4, 2008 and April 1, 2010 statements, Dr. H.M.'s June 24, 2010 statement, and Dr. S.F.H.'s April 20, 2011 statement (each of which is summarized in this document).  The rationale for all opinions must be provided.

4. Then, schedule the Veteran for an appropriate VA examination to determine the etiology of residuals of cold injury to the feet found to be present.  The claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

The examiner should indicate whether there is a 50 percent probability or greater that any residuals of cold injury to the feet are related to service.  The examiner should specifically address the discharge physical examination report, the Veteran's September 2008 written statement and April 2011 oral testimony, and Dr. P.A.S.'s February 4, 2008 and April 1, 2010 statements and Dr. M.S.'s March 7, 2011 statement (each of which is summarized in this document).  The rationale for all opinions must be provided.

5. Re-adjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, multiple sclerosis, and residuals of cold injury to the feet.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


